Citation Nr: 0429411	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-15 568	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine with arthritis.

2.  Entitlement to service connection on a secondary basis 
for arthritis of the left upper extremity (elbow), originally 
characterized as a claim for a bone disorder.

3.  Entitlement to an increased rating for amputation of the 
right fifth finger, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which inter alia denied the benefits sought.  

The issues concerning a claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine with arthritis and for service connection on a 
secondary basis for arthritis of the left upper extremity 
(elbow) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  In an unappealed rating decision dated in May 1991, the 
RO found no new and material evidence to warrant reopening 
the claim of entitlement to service connection for 
degenerative disc disease of the cervical spine with 
arthritis.

3.  A private physician's report, dated in August 2002, 
alleges that the veteran's back condition was as likely as 
not related to his service connected left leg fracture; a VA 
examination of December 2003 essentially disputes the opinion 
but neither report clearly references the cervical spine.  

4.  The veteran underwent an amputation of the right fifth 
finger at the proximal phalanx, and there is no evidence that 
the veteran underwent a metacarpal resection.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine with arthritis is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence to reopen the claim for service 
connection for degenerative disc disease of the cervical 
spine with arthritis has been received.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The schedular criteria for rating greater than 10 percent 
for amputation of the right fifth finger have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shortly before the veteran's claim was filed, 38 U.S.C.A. § 
5107 was amended to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) [hereinafter "VCAA"].  The Board notes that that 
while this law was enacted shortly before this appeal, it was 
considered by the RO, as reflected by notices issued in March 
2001, September 2002 and October 2003, as well as the 
Statement of the Case of September 2002.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Here the preliminary VCAA notice was provided in March 2001 
and, thus, preceded the initial rating of February 2002.  

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the Statement 
of the Case of September 2002, issued after the initial VCAA 
notice, constitutes another decision that fully considered 
the VCAA.  Additionally, the Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any notice.  

New and Material Evidence

Entitlement to service connection for disc disease of the 
cervical spine was denied in an unappealed rating decision of 
May 1991 because new and material evidence had not been 
submitted.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105.  The 
claim had previously been denied by an unappealed rating 
action of July 1977.  

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the May 1991 rating 
determination consisted of the veteran's service medical 
records but there was no evidence that a cervical disorder 
was related to service or a service connected disability.

In the context of the current claim, the veteran has 
submitted a brief statement from a private physician, Dr. 
G.L.L, dated in August 2002, to the effect that his back 
condition was as likely as not related to his service 
connected left leg fracture.  The Board notes that a VA 
examination of December 2003 essentially disputes Dr. G.L.L's 
opinion.  

Neither report was addressed in a Supplemental Statement of 
the Case.  VA regulations require that a Supplemental 
Statement of the Case (SSOC) be furnished to an appellant 
when additional pertinent evidence is received following the 
issuance of a Statement of the Case (SOC) or SSOC.  38 C.F.R. 
§ 19.31  Nevertheless, the Board perceives no prejudice to 
the veteran in reopening his claim.  

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.




Increased Rating

The Board observes that amputation of the little finger with 
metacarpal resection (more than one-half the bone) warrants a 
20 percent rating for either the major or minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5156.  Amputation of the 
little finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent rating.  

The veteran underwent an amputation of the right fifth 
finger, which was established as related to an existing 
service connected disability.  A VA examination in January 
2002 reported that the amputation was at the proximal 
phalanx.  There is no evidence that the veteran underwent a 
metacarpal resection.  Under the circumstances, the 
preponderance of the evidence is against the claim.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's amputation has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 





ORDER

The veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine with 
arthritis is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.

Entitlement to increased evaluation for amputation of the 
right fifth finger is denied. 


REMAND

Service connection has been established, in pertinent part, 
for residuals of a fracture of the left tibia and for a left 
elbow strain.  The veteran, in essence has asserted that he 
has developed a bone condition secondary to his service 
connected disabilities.  The veteran was afforded a VA 
examination in January 2002, which apparently served a the 
primary medical evidence supporting entitlement to service 
connection for left elbow strain.  However, left elbow X-rays 
were not obtained, although the pertinent examination report 
suggests that such X-rays were to have been afforded.  Under 
the circumstances, an additional examination would materially 
assist in the development of this appeal.  

With respect to the cervical spine claim, as noted above, the 
Dr. G.L.L's August 2002 opinion was essentially refuted by a 
December 2003 VA examination report.  However, neither report 
specifically addressed a cervical disorder or was supported 
by pertinent X-ray evidence.  Under the circumstances, the 
Board is of the opinion that an additional examination is 
warranted.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The veteran should be afforded a VA 
medical examination by a VA orthopedist 
or other physician to ascertain the 
current status of the veteran's cervical 
spine and left elbow.  X-rays as well as 
any other special tests deemed warranted 
by the examiner should be administered.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner's attention 
is invited to a VA examination report of 
January 2002, a private physician's, Dr. 
G.L.L, report dated in August 2002 as 
well as a VA examination report of 
December 2003.  

The examiner is requested to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then existing arthritis of the left 
elbow and/or degenerative disc disease of 
cervical spine with arthritis is 
etiologically related to one or more of 
the veteran's service connected 
disabilities.  The complete rationale for 
all opinions expressed must be provided.  

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. 

3.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claim may now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate SSOC and 
an opportunity to respond thereto.  The 
SSOC should contain, inter alia, a 
summary of the evidence received since 
the SOC was issued in September 2002.  38 
C.F.R. §§ 19.29, 19.31.  The case should 
then be returned to the Board for further 
appellate consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



